Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art explicitly discloses or shows exactly the details of the support member either supporting an armrest or configured to support the armrest, where the support member is mounted in a pass through between a lower shell mounted on the base of the seat and a seating portion of the upper shell, where for claim 12 the support member is supported centrally of the seat in a widthwise direction, for claim 32, the support member is supported centrally of the seat in a widthwise direction and is fixed relative to the base, and for claims 1 and 45 the support member is fixed relative to the base and is above the lower shell, together with other recited details such as the front and rear links that are coupled to each of the lower and upper links.
After an interview in which the Examiner presented a proposed Examiner’s Amendment which Applicant declined, an appeal conference was conducted with the Examiner’s supervisor to discuss the strength or weakness of the final rejection.  The Examiner decided to do some additional searching in which a reference to Schulz (US 4159148) was discovered.  This reference shows a support member 18 extending laterally between opposite side of a seat bottom, between the seat bottom and a pedestal 13.  However, this support member is supported via a slide rail 11 atop the pedestal such that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636